DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature recites “a first bonding layer laterally surrounding the first plurality of bond pads and the second plurality of bond pads, wherein the first bonding layer is fused to a second bonding layer of an upper die” (see claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature recites “an edge of the second die after the fusing is aligned to an interior portion of the first die” (see claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claim 4 is objected to because of the following informalities:  the features recite “an upper die (312) bonded to the base die, the upper die comprising: a third plurality of bond pads (342) disposed at a lower surface of the upper die” (see lines 2-3) need to be deleted.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 10,741,506. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the pending application is claiming similar features of claimed device of the US Patent (see claim 15) comprising: 
a first device area (line 2 of claim 15 of US Patent); 
a first interconnect structure disposed over the first device area (See lines 3-4 of claim 15 of US Patent); 
a first dielectric layer (refer to the bonding dielectric of claim 15) disposed over the first interconnect structure; 
a seal ring structure (see lines 8-10 of claim 15) embedded in the first dielectric layer, the seal ring structure disposed at a periphery of the first dielectric layer; and 
bond pads disposed at an upper surface of the first dielectric layer, the bond pads distributed across the upper surface of the first dielectric layer in a regular pattern except in a keep out zone of the first dielectric layer, the bond pads including a set of active bond pads and 
Regarding claim 17 of the pending application, claim 17 of US Patent similarly teaches the features such as: a ring like metal bonding structure disposed at a surface of the keep out zone.
Regarding claim 18 of the pending application, claim 17 of US Patent similarly teaches the features such as: the ring-like metal bonding structure is electrically coupled to the seal ring structure.
Regarding claim 19 of the pending application, claim 19 of US Patent similarly teaches the features such as: the ring-like metal bonding structure is electrically coupled to a seal ring structure of a second device.
Claim 20 is objected to as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dimaano (US 20180114749)
Regarding claim 1, Dimaano teaches a structure in fig. 1 comprising: a base die (180), the base die (180) comprising: 
a first plurality of bond pads (150) disposed at an upper surface of the base die at a die attach area (refer to an area within the die area of 180), 
a second plurality of bond pads (refer to the 150 that are located outside 180) disposed at the upper surface of the base die outside the die attach area, and 
.

    PNG
    media_image1.png
    561
    736
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (US 2015/0194455)
Regarding claim 8, Ho teaches a method in fig. 2, comprising: 
aligning first bond pads (612A) of a first die to second bond pads (220) of a second die  (22) and aligning a first bond pad free region of the first die with a second bond pad free region of the second die (see the following notation in  fig. 2); and
fusing a dielectric material (refer to 112) in the first bond pad free region with a dielectric material (refer to a lower portion of 210) in the second bond pad free region.

    PNG
    media_image2.png
    537
    739
    media_image2.png
    Greyscale

Regarding claim 9, Ho teaches all the limitations of the claimed invention for the same reasons as set-forth above. Besides fig. 7 of Ho teaches the first bond pads are distributed across a face of the first die in a regular pattern except in the first bond pad free region, wherein the second bond pads are distributed across a face of the second die in a regular pattern except in the second bond pad free region (NOTE: fig. 7 shows the bond pads 612A1/614A1 and 612A2/614A2 are locating across the first die and the second die except at the bond pad free region as shown below).

    PNG
    media_image2.png
    537
    739
    media_image2.png
    Greyscale

Regarding claim 12, Ho teaches all the limitations of the claimed invention for the same reasons as set-forth above. Besides fig. 7 of Ho teaches directly bonding a metal of the first bond pads to a metal of the second bond pads without using a solder material (see fig. 7).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed structure comprising: “a ring-like bonding layer disposed at an upper surface of the base die in the keep out area.”

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed method comprising: “the second bond pad free region corresponds to a location of a seal ring of the second die” in combination of all of the limitations of claim 10. Claim 11 includes all the limitations of claim 10.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed method comprising: “bonding a first surface bonding ring of the first die to a second surface bonding ring of the second die to electrically couple a seal ring structure of the second die to a metal feature of the first die” in combination of all of the limitations of claim 13. Claim 14 includes all the limitations of claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818